  Case 19-21051-VFP        Doc 57 Filed 09/04/19 Entered 09/04/19 23:51:24               Desc Main
                                 Document      Page 1 of 11
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in compliance with D.N.J. LBR 9004-2(c)

Geist Law, LLC
Jared Geist, Esq.
25 Main Street
Suite 203
Hackensack, NJ 07601
Telephone: (201) 870-1488
Facsimile: (201) 812-9659
Email: jared@geistlegal.com
Proposed Counsel for Debtor and                                                   Chapter: 11
Debtor in Possession
In re:                                                                            Case No: 19-21051
 PALMETTO CONSTRUCTION SERVICES, LLC,
                      Debtor                                                      Judge:      VFP

   APPLICATION FOR AN ORDER TO RETAIN, EMPLOY AND COMPENSATE LAW
   OFFICES OF JEROME PELLERIN AS LITIGATION ATTONEY AND BANKRUPTCY
        COUNSEL FOR DEBTOR NUNC PRO TUNC TO THE PETITION DATE


          NOW INTO COURT, by and through undersigned counsel, comes Palmetto Construction

   Services, LLC (hereinafter also referred to as the “Debtor”), and hereby moves this Court for

   entry of an order pursuant to sections 327(a), 328, 329, 330, 503(b) and 507 of Title 11 of the

   United States Code (the “Bankruptcy Code”), rules 2014, 2016 and 5002 of the Federal Rules of

   Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 2014-1 of the Local Rules of the

   United States Bankruptcy Court for the District of New Jersey (the “Local Bankruptcy Rules”)

   authorizing the Debtor to retain, employ and compensate Jerome Pellerin (“Pellerin”) and the

   law offices of Jerome Pellerin as bankruptcy counsel for the Debtor, nunc pro tunc to the date

   hereof (the “Petition Date”). In support of this motion (the “Motion”), the Debtor relies upon the

   Declaration of Edward B. Mendy, in Support of First Day Motions and Applications (the

   “Mendy Declaration”)1, which is incorporated herein by reference, and respectfully represent as



                                                   1
Case 19-21051-VFP            Doc 57      Filed 09/04/19 Entered 09/04/19 23:51:24                     Desc Main
                                        Document      Page 2 of 11


follows:

                                               JURISDICTION

    1.       This court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

             1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

    2.       The statutory predicates for the relief requested herein are sections 327(a), 328,

             329,330, 503(b) and 507 of the Bankruptcy Code.

                                              BACKGROUND

             A. Procedural Background

    3.       On the Petition Date, the Debtor filed a voluntary petition for relief under Chapter 11

             of the Bankruptcy Code.

    4.       The Debtor continues to operate its businesses and manage it properties as Debtor-in-

             possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.                          No

             request has been made for the appointment of a trustee or examiner, and no statutory

             committee or trustee has been appointed in any of the Debtor’s Chapter 11 case.

             B. Factual Background

    5.       The events leading up to the Petition Date and the facts and circumstances supporting

             the relief requested herein are set forth in the Declaration of Edward Mendy in

             Support of First Day Applications and Motions (the “Mendy Declaration”).

             C. Additional Counsel’s Role

    6.       On or about March 9, 2019, the management of Debtor resolved to file for

             bankruptcy.




1. Capitalized terms not defined in this Motion shall have the meanings ascribed to them in the Mendy Declaration.
                                                        2
Case 19-21051-VFP     Doc 57      Filed 09/04/19 Entered 09/04/19 23:51:24           Desc Main
                                 Document      Page 3 of 11


   7.     Negotiations were had with several bankruptcy specialist firms, including Heller

         Draper and Leo Congemi and associates. Unfortunately, the retainer requirements of

         the said firm could not be met by the Debtor or the Debtor’s extant owners.

   8.    On or about May 23, 2019, Debtor and its counsel Jared Geist agreed and resolved to

         retain Jared Geist to file the petition, while continuing to negotiate with additional

         counsel to provide specific tasks in furtherance of the reorganization.

   9.    Jerome Pellerin, debtor’s long-term counsel, was selected and agreed to assist Debtor

         with litigation related to the estate as well as with various potential adverse actions

         identified by Debtor.

   10.   From the inception of Debtor to the present, the Law Offices of Jerome Pellerin, PLC,

         a general business and commercial litigation law firm, has been intimately involved

         in counseling the Debtor and its managers, Edward Mendy and Nia Mendy, regarding

         Debtor’s financial affairs and pending litigation with Asset Lending and Loans, LLC

         and related entities. In serving as Debtor’s general counsel for years and assisting the

         Debtor with various matters including the foreclosures which are the cause of this

         bankruptcy, Jerome Pellerin personally has become really familiar with the Debtor,

         the Asset Lending and Loans, LLC debt which led to this filing, and the complex

         factual and legal issues that will have to be addressed in this case. The Debtor

         believe that the retention of Jerome Pellerin, with his knowledge of the Debtor,

         Debtor’s relationship with Asset Lending and Loans, LLC, the loans which led to the

         foreclosures, which are the cause of bankruptcy, as well and the industry in which

         ALAL and Debtor operate, will contribute to the efficient administration of the estate

         thereby minimizing the expenses to the estate.


                                              3
Case 19-21051-VFP       Doc 57    Filed 09/04/19 Entered 09/04/19 23:51:24           Desc Main
                                 Document      Page 4 of 11


   11.   Thus, Debtor wishes to and hereby seeks authority in this Court to employ the Jerome

         Pellerin and the Law Offices of Jerome Pellerin as their bankruptcy counsel under a

         general retainer at Jerome Pellerin’s reduced rate of $200.00 per and customary

         reimbursement policies.

   12.   The Debtor will ONLY require Jerome Pellerin, to handle adversary and litigation

         matters.

   13.   However, at Jerome Pellerin’s sole discretion, and with prior approval, Jerome

         Pellerin may be asked to render legal services relating to the day-to-day

         administration of this Chapter 11 case and the myriad of issues that may arise in this

         case, including, without limitation:

                    a. advising the Debtor of its powers and duties as Debtor-in-possession in

                       the continued operation of the businesses and management of the

                       properties;

                    b. assisting, advising and representing the Debtor in its consultations with

                       creditors regarding the administration of this case;

                    c. providing assistance, advice and representation concerning the

                       preparation and negotiation of a plan of reorganization and disclosure

                       statement and any asset sales, equity investments or other transaction

                       proposed in connection with these Chapter 11 cases;

                    d. providing assistance, advice and representation concerning any

                       investigation of the assets, liabilities and financial condition of the

                       Debtor that may be required;




                                                4
Case 19-21051-VFP     Doc 57     Filed 09/04/19 Entered 09/04/19 23:51:24           Desc Main
                                Document      Page 5 of 11


                  e. representing the Debtor at hearings on matters pertaining to their affairs

                      as a debtor-in-possession;

                  f. prosecuting and defending litigation matters and such other matters that

                      might arise during and related to the Chapter 11 cases, except to the

                      extent that the Debtor has employed or hereafter seek to employ special

                      litigation counsel;

                  g. providing counseling and representation with respect to the assumption

                      or rejection of executory contracts and leases and other bankruptcy-

                      related matters arising from this case;

                  h. taking necessary action to protect and preserve the Debtor’s estate,

                      including the prosecution of actions on behalf of the Debtor, the defense

                      of any actions commenced against the Debtor as to which the automatic

                      stay does not apply, other than actions defended in the ordinary course

                      of the Debtor’s business and objection to claims filed against the

                      Debtor’s estates;

                  i. prosecuting adversary actions; and

                  j. performing such other legal services as may be necessary and

                      appropriate for the efficient and economical administration of the

                      Chapter 11 Debtor.

   14.   The Debtor selected Jerome Pellerin as counsel because (i) Jerome Pellerin and

         attorneys he is associated with have extensive experience, knowledge and resources

         in the area of debtors’ and creditors’ rights; (ii) the Law Office of Jerome Pellerin’s

         lawyers are very knowledgeable in the area of local rules and guidelines for Chapter


                                              5
Case 19-21051-VFP      Doc 57     Filed 09/04/19 Entered 09/04/19 23:51:24              Desc Main
                                 Document      Page 6 of 11


         11 cases pending in the District of New Jersey; (iii) and the Law Office of Jerome

         Pellerin has the ability to commit substantial resources to legal problems on an urgent

         basis. In choosing the Law Office of Jerome Pellerin as the best candidate to serve as

         one of the Debtor’s counsel, the Debtor considered the firm’s successful

         representation of the Debtor prior to the filing of these Chapter 11 cases and its

         familiarity with the Debtor gained in connection therewith. The Debtor believes that

         Jerome Pellerin and the Law Office of Jerome Pellerin are well-qualified to represent

         them in these Chapter 11 case and request that this Court approve such retention.

   15.   The Law Office of Jerome Pellerin will provide expertise primarily with respect to

         the adversary actions in this matter and other litigation-related issues in this matter for

         the Debtor.

   16.   The Law Office of Jerome Pellerin also will provide expertise with respect to

         bankruptcy-related litigation and will act as bankruptcy co-counsel for the Debtor, as

         needed, and in coordination with the primary bankruptcy counsel-Jared Geist and Leo

         Congemi.

         D. Jerome Pellerin is Disinterested

   17.   Based upon the Affidavit of Jerome Pellerin, Esq., simultaneously filed herewith (the

         “Pellerin Affidavit”), the Debtor believes that (a) except as set forth in the Pellerin

         Affidavit, Jerome Pellerin’s partners, associates and other attorneys (i) have no

         connection with the Debtor, any creditors of the Debtor, the United States Trustee for

         this District, or any other party in interest in the Debtor’s Chapter 11 case, or its

         respective attorneys and accountants, and (ii) do not hold or represent any interest

         adverse to the Debtor, and (b) Jerome Pellerin and each of its partners, associates and


                                               6
Case 19-21051-VFP     Doc 57     Filed 09/04/19 Entered 09/04/19 23:51:24            Desc Main
                                Document      Page 7 of 11


         other attorneys is a “disinterested person” within the meaning of §§ 101(14) of the

         Bankruptcy Code.

   18.   As set forth in the Mendy Affidavit, Jerome Pellerin represents, in matters unrelated

         to this case, certain parties (the “Unrelated Parties”) who may assert claims against or

         be subject to objections or litigation brought by the Debtor (the “Claims and

         Litigation”). The Unrelated Parties are subdivided into those Unrelated Parties who

         are (a) clients of Jerome Pellerin and (b) former clients of Jerome Pellerin. However,

         the largest creditor in this case are the Noteholders. The Noteholders have retained

         sophisticated and experience legal counsel and financial advisors.         In addition,

         Edward Mendy, also a party in interest through his equity holdings expects to retain

         experienced and sophisticated legal counsel and financial advisors. Accordingly, to

         the extend the Debtor prosecute or defend claims litigation with respect to the

         Unrelated Parties, those actions can if necessary be prosecuted or defended by

         conflicts counsel, co-counsel, or other counsel selected by the Debtor.

   19.   Jerome Pellerin has informed the Debtor that he and his firm are a “disinterested

         person” as defined by Section 101(4) and 1107(b) of the Bankruptcy Code and has no

         connection with the Debtor, their creditors or other parties-in-interest in this case,

         except as set forth in the Pellerin Affidavit, a partner of the firm of Jerome Pellerin,

         annexed to this Application

         E. Jerome Pellerin’s Compensation

   20.   Jerome Pellerin will be paid a retainer of $2,500.00 for its engagement.

   21.   This retainer will be paid by Mendy Properties, LLC, a company owned by Edward

         Mendy, as DIP creditor.


                                              7
Case 19-21051-VFP     Doc 57    Filed 09/04/19 Entered 09/04/19 23:51:24           Desc Main
                               Document      Page 8 of 11


   22.   The retainer and monies left over are to be held in the Jerome Pellerin Trust Account

         as a post-petition advance payment to be applied against any unpaid fees and

         expenses approved by the Bankruptcy Court with respect to Jerome Pellerin’s final

         fee application in the Chapter 11 bankruptcy case. It is contemplated that Jerome

         Pellerin will seek compensation based upon its normal hourly billing rates in effect

         for the period in which services are performed and will seek reimbursement of

         necessary and reasonable out-of-pocket expenses in accordance with the applicable

         provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy

         Rules and any applicable Guidelines of the United States Trustee.     Jerome Pellerin

         has agreed to charge an hourly fee of $200.00 for its legal fees. The rate of current

         hourly rates for the attorneys and paralegals expected to be the most active in this

         case is included in the retainer agreement attached as Exhibit A hereto. The Debtor

         submits that such rates are reasonable and should be approved by the Court subject to

         a determination of the amounts to be paid to Jerome Pellerin upon application for

         allowance. Jerome Pellerin also has informed the Debtor that its prevailing rates may

         be change from time to time consistent with its normal business practices and that any

         such changes will be reflected in the first Jerome Pellerin fee application following

         the change. Prior notice of any change in fee structure will also be submitted to the

         Debtor, United States Trustee and this Court. Jerome Pellerin may seek interim

         compensation and reimbursement of expenses during this case as permitted by section

         331 of the Bankruptcy Code. However, no compensation will be paid by the Debtor

         to Jerome Pellerin except (i) upon application under sections 330 and 331 of the




                                             8
Case 19-21051-VFP      Doc 57       Filed 09/04/19 Entered 09/04/19 23:51:24          Desc Main
                                   Document      Page 9 of 11


         Bankruptcy Code and approval by this Court after notice and hearing and (ii) as

         consistent with any interim compensation order entered by this Court.

                         BEST INTERESTS OF THE ESTATES

   23.   The Debtor believes that the employment of Jerome Pellerin is in the best interests of

         the Debtor and its estates and desire to employ Jerome Pellerin with compensation

         and reimbursement of expenses to be paid as an administrative expense in such

         amounts as may be allowed by this Court pursuant to sections 330, 331, 503(b) and

         507(a)(1) of the Bankruptcy Code and such other terms as set forth in a fee

         application. Were the Debtor to be required to retain attorneys other than Jerome

         Pellerin in connection with its representation in this case, the Debtor, its estates, and

         all parties in interest would be unduly prejudiced by the time and expense necessarily

         attendant to such attorneys’ familiarization with the intricacies of the Debtor’s

         businesses in general and various factual and legal issues that will have to be

         addressed in this case.

   24.   The Debtor seek to retain Jerome Pellerin as counsel because: (i) Jerome Pellerin has

         extensive experience and knowledge in the field of debtors’ and creditors’ rights; (ii)

         the Debtor believes that Jerome Pellerin is well qualified to represent the Debtor as

         Debtor-in-Possession as counsel in these Chapter 11 cases, (iii) Jerome Pellerin’s

         bankruptcy and restructuring attorneys have developed a familiarity with the Debtor’s

         assets, affairs and businesses; and (iv) Jerome Pellerin’s lawyers are knowledgeable

         in the area of the local rules and guidelines for Chapter 11 cases pending in the

         District of New Jersey. Jerome Pellerin will provide its expertise with respect to




                                              9
Case 19-21051-VFP     Doc 57     Filed 09/04/19 Entered 09/04/19 23:51:24             Desc Main
                                Document     Page 10 of 11


         bankruptcy-related issues and will act as bankruptcy counsel for the Debtor. The

         employment of Jerome Pellerin is in the best interests of the Debtor and its estates.

                        WAIVER OF MEMORANDUM OF LAW

   25.   This Motion does not raise any novel issues of law and, accordingly, the Debtor

         respectively request that the court waive the requirement continued in the District of

         New Jersey Local Bankruptcy Rules, D.NJ.LBR 9013-2 that a separate memorandum

         of law be submitted.

                                          NOTICE

   26.   No trustee, examiner or creditors committee has been appointed in this case. Notice

         of this Motion has been given to (i) the Office of the United States Trustee for the

         District of New Jersey; (ii) counsel for the Debtor; (iii) counsel to Fannie Mae, as

         Noteholder; (iv) counsel to Sovereign Bank, as servicer of the Noteholder; (v)

         counsel to any Official Unsecured Creditors’ Committee appointed in this case, or the

         twenty (20) largest unsecured creditors of the Debtor, if any Official Unsecured

         Creditors’ Committee has not been appointed; (vii) the United States Securities and

         Exchange Commission; (viii) the United States Attorney’s Office for the State of

         New Jersey; (ix) the Attorney General’s Office for the State of New Jersey; (x) the

         Internal Revenue Service and other government agencies to the extent required by the

         Bankruptcy Rules and the Local Rules, including applicable gaming authorities and to

         any parties specifically effected by the relief sought herein. In light of the nature of

         the relief requested herein, the Debtor submits that no other or further notice is

         necessary. As this Motion is seeking first day relief, notice of this Motion will be

         served as required by the General Order Adopting Guidelines Governing First Day


                                              10
Case 19-21051-VFP          Doc 57    Filed 09/04/19 Entered 09/04/19 23:51:24             Desc Main
                                    Document     Page 11 of 11


            Matters, entered March 31, 2003, by the United States Bankruptcy Court for the

            District of New Jersey by fax or email if available by overnight mail to the parties’

            last known address.

                                       NO PRIOR REQUEST

   27.      No prior request for the relief sought in this Motion has been made to this or any

            other court.

         WHEREFORE, the Debtor respectfully requests that this Court enter an order,

substantially in the form of the Order submitted concurrently herewith, granting the relief

requested herein and such other and further relief as this Court deems just and proper.

         Dated: September 4, 2019

                                                            Respectfully submitted,

                                                            GEIST LAW, LLC

                                                            By: /s/ Jared Geist         .
                                                            Jared Geist, Esq.
                                                            25 Main Street, Suite 203
                                                            Hackensack, NJ 07601
                                                            Telephone: (201) 870-1488
                                                            Facsimile: (201) 812-9659
                                                            Email: jared@geistlegal.com
                                                            Proposed Counsel for Debtor and
                                                            Debtor in Possession




                                                11
